Citation Nr: 1400004	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1991 to September 2002, from September 2003 to January 2004, from February 2004 to January 2005, and from February 2005 to August 2005.  The Veteran's personnel records also indicate additional prior active duty service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file was subsequently transferred to the RO in Houston, Texas.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's service representative filed a brief.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  

The Board also notes that the RO issued a statement of the case (SOC) in September 2009.  Upon receipt, the Veteran filed a notice of disagreement dated in November 2009.  This notice contains a hand-written note by the RO indicating that, although the document was not date-stamped, it was reasonable to believe that the notice was received within the applicable time period; therefore, the Veteran had an active appeal for GERD, as the NOD was accepted in lieu of a VA Form 9.  See also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board finds that VA has waived any issue of timeliness by certifying the Veteran's appeal.  This claim is therefore properly before the Board.  
   
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that a remand is necessary for further development.  In his November 2009 substantive appeal, the Veteran reported on-going treatment for his GERD and requested that the RO order additional records.  These records are not associated with the claims file.

Additionally, while the Veteran was afforded a VA examination in connection with his claim, the examiner did not address the lay statements of the Veteran regarding the onset of his GERD symptoms or his contention regarding a diagnosis of GERD while in service.  Therefore, the Board finds that a clarifying medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his GERD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should also obtain any outstanding VA medical records that are pertinent to the appeal.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any GERD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is considered competent to attest to factual matters of which he has first-hand knowledge, including symptomatology capable of lay observation.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has GERD that manifested in service or that is causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's lay assertions that his GERD began in service.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


